Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the claim recites “the curated data. utilizing the index…”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites “a natural disaster,” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Christopher Douglass (US 9,760,681) in view of Balachandran et al. (US 2017/0004323).

Regarding Claim 1, Douglass discloses a method that includes a processor and a local storage device accessible by the processor for storing information tailored to a user and a condition comprising:
retrieving information from a set of online sources (Fig. 2, 225 and 230, Col. 8, lines 22-42, Douglass); 
tailoring the received information according to a criteria and the condition to form a curated data (Col. 8, lines 22-42, Douglass); 
storing the curated data on the local storage device (Fig. 2, 240,245, 250, and 260, Douglass); 
responsive to identifying a question without an answer identified in the retrieved content, searching for the answer when the device is online (Col. 5, lines 37-50, “When the network connection is lost, the user typically loses access to patient medical data records. The network connection may be lost for various reasons. For example, the user's computing device may move out of a wireless service range, the user may disconnect a browser application on the computing device from the Internet, the user may restart the computing device or the browser application, the physical network connection may be disconnected or unavailable, or an EHR server in the EHR system may be out of service (e.g., for maintenance reasons or an unscheduled outage). When the network connection is lost, the user is typically unable to access patient medical data records. This may significantly impair the user's ability to make crucial life-saving medical decisions,” Fig. 2,265, Fig. 3, 350, Douglass); and 
responsive to finding the answer online, updating the curated data stored on the local device (Col. 6, lines 38-57, “When a network connection becomes available, the offline-access records and/or offline-updated patient medical data records are uploaded to the EHR system; corresponding older patient medical data records are updated accordingly or new patient medical data records are established accordingly,” Douglass).
However, Douglass does not expressly disclose index.  Balachandran disclose: providing an index to access a selected portion of the curated data (Fig. 1, 102, 103, 104, and 105, Douglass); utilizing the index to answer queries from the user (Fig. 1, 106, 107, and 108, Douglass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Douglass by incorporating the providing and utilizing an index, as disclosed by Balachandran, in order to speed up the search and the return of results. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 2, Douglass/Balachandran discloses a method of claim 1, wherein the criteria is a medical information prioritized by a medical needs of the user (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 3, Douglass/Balachandran discloses a method of claim 2, wherein the medical needs of the user is based on the condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 4, Douglass/Balachandran discloses a method of claim 3, wherein the condition is a chronic condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 5, Douglass/Balachandran discloses a method of claim 4, wherein the chronic condition is determined based on a user provided information and from a facility provided information (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 6, Douglass/Balachandran discloses a method of claim 3, wherein the condition is an acute condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 7, Douglass/Balachandran discloses a method of claim 6, wherein the acute condition is determined from a location and a time of year information (Col. 1, lines 11-30, and Fig. 6, “Events” and “Diagnosis,” Douglass).

Regarding Claim 10, Douglass discloses an information handling system for storing information on a local storage device tailored to a user and a condition comprising: 
one or more processors (Fig. 5, 502, Douglass); 
a memory coupled to at least one of the processors (Fig. 5, 504, Douglass); 
a network interface that connects the local device to one or more remote web sites (Fig. 5, 510 and 120, Douglass); and 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising (Fig. 5, Douglass): 
retrieving information from a set of online sources (Fig. 2, 225 and 230, Col. 8, lines 22-42, Douglass); 
tailoring the received information according to a criteria and the condition to form a curated data (Col. 8, lines 22-42, Douglass); 
storing the curated data on the local storage device (Fig. 2, 240,245, 250, and 260, Douglass); 
responsive to identifying a question without an answer identified in the retrieved content, searching for the answer when the device is online (Col. 5, lines 37-50, “When the network connection is lost, the user typically loses access to patient medical data records. The network connection may be lost for various reasons. For example, the user's computing device may move out of a wireless service range, the user may disconnect a browser application on the computing device from the Internet, the user may restart the computing device or the browser application, the physical network connection may be disconnected or unavailable, or an EHR server in the EHR system may be out of service (e.g., for maintenance reasons or an unscheduled outage). When the network connection is lost, the user is typically unable to access patient medical data records. This may significantly impair the user's ability to make crucial life-saving medical decisions,” Fig. 2,265, Fig. 3, 350, Douglass); and 
responsive to finding the answer online, updating the curated data stored on the local device (Col. 6, lines 38-57, “When a network connection becomes available, the offline-access records and/or offline-updated patient medical data records are uploaded to the EHR system; corresponding older patient medical data records are updated accordingly or new patient medical data records are established accordingly,” Douglass).
However, Douglass does not expressly disclose index.  Balachandran disclose: providing an index to access a selected portion of the curated data (Fig. 1, 102, 103, 104, and 105, Douglass); utilizing the index to answer queries from the user (Fig. 1, 106, 107, and 108, Douglass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Douglass by incorporating the providing and utilizing an index, as disclosed by Balachandran, in order to speed up the search and the return of results. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 11, Douglass/Balachandran discloses a information handling system of claim 10, wherein the criteria is a medical information prioritized by a medical needs of the user (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 12, Douglass/Balachandran discloses a information handling system of claim 11, wherein the medical needs of the user is based on the condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 13, Douglass/Balachandran discloses a information handling system of claim 12, wherein the condition is a chronic condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 14, Douglass/Balachandran discloses a information handling system of claim 13, wherein the chronic condition is determined based on a user provided information and from a facility provided information (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 15, Douglass discloses a computer program product for storing information on a local storage device tailored to a user and a condition stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, performs actions comprising: 
retrieving information from a set of online sources (Fig. 2, 225 and 230, Col. 8, lines 22-42, Douglass); 
tailoring the received information according to a criteria and the condition to form a curated data (Col. 8, lines 22-42, Douglass); 
storing the curated data on the local storage device (Fig. 2, 240,245, 250, and 260, Douglass); 
responsive to identifying a question without an answer identified in the retrieved content, searching for the answer when the device is online (Col. 5, lines 37-50, “When the network connection is lost, the user typically loses access to patient medical data records. The network connection may be lost for various reasons. For example, the user's computing device may move out of a wireless service range, the user may disconnect a browser application on the computing device from the Internet, the user may restart the computing device or the browser application, the physical network connection may be disconnected or unavailable, or an EHR server in the EHR system may be out of service (e.g., for maintenance reasons or an unscheduled outage). When the network connection is lost, the user is typically unable to access patient medical data records. This may significantly impair the user's ability to make crucial life-saving medical decisions,” Fig. 2,265, Fig. 3, 350, Douglass); and 
responsive to finding the answer online, updating the curated data stored on the local device (Col. 6, lines 38-57, “When a network connection becomes available, the offline-access records and/or offline-updated patient medical data records are uploaded to the EHR system; corresponding older patient medical data records are updated accordingly or new patient medical data records are established accordingly,” Douglass).
However, Douglass does not expressly disclose index.  Balachandran disclose: providing an index to access a selected portion of the curated data (Fig. 1, 102, 103, 104, and 105, Douglass); utilizing the index to answer queries from the user (Fig. 1, 106, 107, and 108, Douglass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Douglass by incorporating the providing and utilizing an index, as disclosed by Balachandran, in order to speed up the search and the return of results. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.


Regarding Claim 16, Douglass/Balachandran discloses a computer program product of claim 15, wherein the criteria is a medical information prioritized by a medical needs of the user (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 17, Douglass/Balachandran discloses a computer program product of claim 16, wherein the medical needs of the user is based on the condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 18, Douglass/Balachandran discloses a computer program product of claim 17, wherein the condition is a chronic condition (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 19, Douglass/Balachandran discloses a computer program product of claim 18, wherein the chronic condition is determined based on a user provided information and from a facility provided information (Col. 1, lines 11-30, and Fig. 6, Douglass).

Regarding Claim 20, Douglass/Balachandran discloses a computer program product of claim 19, wherein the condition is acute (Col. 1, lines 11-30, and Fig. 6, Douglass).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew Christopher Douglass (US 9,760,681), in view of Balachandran et al. (US 2017/0004323), and further in view of Bhumil Patel (US 2018/0146354).

Regarding Claim 8, Douglass/Balachandran discloses all the limitations as discussed above but does not expressly disclose a weather application. Patel discloses: requesting the location and time of year information from a weather application (Fig. 3B, 314-320, Douglass); and receiving the location and time of year information from the weather application (Fig. 3B 314-320, Douglass).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Douglass/Balachandran by incorporating the requesting and receiving of the location and time of year information from a weather application, as disclosed by Patel, in order to provide safety monitoring and reporting which would further allow users to make appropriate decisions during emergencies ([0007]. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 9, Douglass/Balachandran/Patel discloses a method of claim 8, wherein the location and time of year information indicates a natural disaster (Fig. 3B, 314-320, Douglass).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
May 5, 2022